Exhibit 10.2



STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT dated as of the Grant Date (as hereafter defined), by and
between Cabela’s Incorporated, a Delaware corporation (the "Company"), and you
as a selected employee of the Company or one of its Subsidiaries (the
"Grantee").
WITNESSETH:
WHEREAS, to motivate key employees, consultants, and non-employee directors of
the Company and the Subsidiaries by providing them an ownership interest in the
Company, the Board of Directors of the Company (the "Board") has established and
the stockholders of the Company have approved, the Cabela’s Incorporated 2013
Stock Plan, as the same may be amended from time to time (the "Plan");
WHEREAS, pursuant to the Plan, the Compensation Committee of the Board (the
"Committee") has authorized the grant to the Grantee of
[non-qualified/incentive] stock options to purchase the number of Shares
described below of Common Stock (each, a "Share" and, collectively, the
"Shares") at the Exercise Price described below per Share; and
WHEREAS, the Grantee and the Company desire to enter into an agreement to
evidence and confirm the grant of such stock options on the terms and conditions
set forth herein.
NOW, THEREFORE, to evidence the stock options so granted, and to set forth the
terms and conditions governing such stock options, the Company and the Grantee
hereby agree as follows:
1.Certain Definitions. Capitalized terms used herein without definition shall
have the meanings set forth in the Plan. As used in this Agreement, the
following terms shall have the following meanings:
a.    "Aggregate Exercise Price" shall have the meaning set forth in Section 6
hereof.
b.    "Covered Options" shall have the meaning set forth in Section 4(b) hereof.
c.    "Exercise Date" shall have the meaning set forth in Section 6 hereof.
d.    "Exercise Price" shall have the meaning set forth in Section 2(b) hereof.
e.    "Exercise Shares" shall have the meaning set forth in Section 6 hereof.
f.    "Grant Date" shall mean [ ].
g.    "Grantee" shall have the meaning set forth in the introductory paragraph
hereto.



1



--------------------------------------------------------------------------------





h.    "Normal Expiration Date" shall mean the [ ] anniversary of the Grant Date.
i.    "Option" shall mean the right granted to the Grantee hereunder to purchase
one share of Common Stock for a purchase price equal to the Exercise Price and
otherwise subject to the terms and conditions of this Agreement.
j.    "Securities Act" shall mean the U.S. Securities Act of 1933, as amended.
k.    "Share" or "Shares" shall have the meaning specified in the preambles
hereto.
2.    Grant of Options.
a.    Confirmation of Grant. The Company hereby evidences and confirms its grant
to the Grantee, effective as of the Grant Date, of Options to purchase the
number of Shares described below. The Options [are/are not] intended to be
incentive stock options under the Code. This Agreement is subordinate to, and
the terms and conditions of the Options granted hereunder are subject to, the
terms and conditions of the Plan, which are incorporated by reference herein. If
there is any inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall govern. The Grantee hereby acknowledges that a copy
of the Plan has been made available to the Grantee.
b.    Exercise Price. Each Share covered by an Option shall have an Exercise
Price equal to the Exercise Price set forth below.
3.    Exercisability.
a.    Options. Except as otherwise provided in Section 7 of this Agreement and
subject to the continuous employment of the Grantee with the Company or one or
more of the Subsidiaries until the applicable vesting date, the Options shall
become vested and be exercisable as follows: [ ].
b.    Conditions. Shares covered by vested Options may, subject to the
provisions hereof, be purchased at any time and from time to time on or after
the date the corresponding Options become vested in accordance with the
provisions of this Section 3 until the date one day prior to the date on which
such Options terminate.
c.    Proprietary Matters Agreement. The Grantee acknowledges that, as a
condition to granting the Options covered hereby, the Company has required the
Grantee to enter into a Proprietary Matters Agreement with the Company pursuant
to Section 3.2 of the Plan. If a substantially similar agreement has been
executed in connection with the prior grant of Options, the Grantee hereby
affirms such agreement; provided, if the Company requires the Grantee to execute
a new Proprietary Matters Agreement (the “New Agreement”), the Grantee
acknowledges that the New Agreement shall constitute a complete amendment and
restatement of any such previously executed agreement.



2



--------------------------------------------------------------------------------





4.    Termination of Options.
a.    Normal Expiration Date. Subject to Sections 4 and 7, the Options shall
terminate and be canceled on the Normal Expiration Date.
b.    Early Termination.
i.    Except as provided in this Section 4 and Section 7, if the Grantee's
employment with the Company or any Subsidiary is voluntarily or involuntarily
terminated for any reason prior to the Normal Expiration Date, any Options held
by the Grantee that have not become vested on or before the effective date of
such termination of employment shall terminate and be canceled immediately upon
such termination of employment. The date of termination of employment shall be
deemed to be the date on which notice of termination of employment is given by
the Company or any Subsidiary to the Grantee without regard to any period of
notice of termination of employment in such notice of termination or to which
the Grantee may be entitled at law. For purposes of this Agreement, all Options
held by the Grantee on the effective date of such termination of employment that
shall have become vested on or before such effective date shall be referred to
as the "Covered Options".
ii.    Notwithstanding anything to the contrary contained herein, but subject to
the provisions of Section 7, following a termination of Grantee's employment by
reason of such Grantee's death or Disability, all of the Grantee's Options
(whether or not then vested or exercisable) shall become immediately exercisable
in full and shall remain exercisable solely until the first to occur of (A) the
twelve-month anniversary of the date of such termination of employment or (B)
the Normal Expiration Date, and shall automatically terminate and be canceled
upon the expiration of such period.
iii.    Subject to the provisions of Section 7, following a termination of
Grantee's employment by reason of the Grantee's Retirement, the Covered Options
shall remain exercisable solely until the first to occur of (A) the twelve-month
anniversary following the date of such Grantee's Retirement or (B) the Normal
Expiration Date, and shall automatically terminate and be canceled upon the
expiration of such period.
iv.    Subject to the provisions of Section 7, if the Grantee's employment is
terminated for any reason other than (x) Retirement, (y) death or Disability, or
(z) for Cause, the Covered Options shall remain exercisable solely until the
first to occur of (A) the 90th day following the date of such termination or (B)
the Normal Expiration Date, and shall automatically terminate and be canceled
upon the expiration of such period.
v.    Notwithstanding anything else contained in this Agreement, if the
Grantee's employment with the Company or any Subsidiary is terminated for Cause
(or if, following the date of termination of the Grantee's employment for any
reason, the Committee determines that circumstances exist such that the
Grantee's employment could have been terminated for Cause), all Options (whether
or not

3



--------------------------------------------------------------------------------



then vested or exercisable) shall automatically terminate and be canceled
immediately upon such termination.
5.    Restrictions on Exercise; Non-Transferability of Options.
a.    Restrictions on Exercise. Once vested in accordance with the provisions of
this Agreement, the Options may be exercised only with respect to full shares of
Common Stock. No fractional shares of Common Stock shall be issued.
Notwithstanding any other provision of this Agreement, the Options may not be
exercised in whole or in part, and the Exercise Shares shall not be delivered,
(i) unless all requisite approvals and consents of any governmental authority of
any kind having jurisdiction over the exercise of the Options shall have been
secured, and (ii) unless Section 5(c) shall have been satisfied.
b.    Non-Transferability of Options. Except as provided in the Plan, the
Options may be exercised only by the Grantee or, following his death, by the
Grantee's estate. Except as provided in the Plan, the Options are not assignable
or transferable, in whole or in part, and may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated, or
otherwise disposed of or encumbered (including, without limitation, by gift,
operation of law, or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Grantee upon the Grantee's death, provided
that the deceased Grantee's beneficiary or the representative of the Grantee's
estate shall acknowledge and agree in writing, in a form reasonably acceptable
to the Company, to be bound by the provisions of this Agreement and the Plan as
if such beneficiary or the estate were the Grantee.
c.    Withholding. Whenever Shares are to be issued pursuant to the Options, the
Company may require the recipient of the Shares to remit to the Company an
amount in cash sufficient to satisfy the statutory minimum U.S. federal, state,
and local and non-U.S. tax withholding requirements as a condition to the
issuance of such Shares. In the event any cash is paid to the Grantee or the
Grantee's estate or beneficiary pursuant to Section 7 hereof or any provision of
the Plan, the Company shall have the right to withhold an amount from such
payment sufficient to satisfy the statutory minimum U.S. federal, state, and
local and non-U.S. tax withholding requirements. The Committee may, in its
discretion, require or permit the Grantee to elect, subject to such conditions
as the Committee shall impose, to meet such obligations by having the Company
withhold the number of Shares having a Fair Market Value sufficient to satisfy
all or part of the Grantee's estimated total statutory minimum U.S. federal,
state, and local and non-U.S. tax obligation with respect to the issuance of
Shares upon exercise of Options.
6.    Manner of Exercise. To the extent that any outstanding Options shall have
become and remain vested and exercisable as provided in Sections 3 and 4 and
subject to such reasonable administrative regulations as the Committee may have
adopted, such Options may be exercised, in whole or in part, by notice to the
designated officer of the Company (or designated third party administrator, if
any) in writing given at least 5 business days (or shorter period permitted by
any third party administrator) prior to the date as of which the Grantee will so
exercise the Options (the "Exercise Date"), specifying the number of whole
Shares with respect to which the Options are being exercised (the "Exercise
Shares") and the aggregate Exercise Price for such Exercise Shares. On or before
the Exercise Date, the Grantee shall fully pay for the Exercise Shares by
delivering to the Company an amount in United States dollars equal to the
product of the number of Exercise

4



--------------------------------------------------------------------------------



Shares multiplied by the Exercise Price (such product, the "Aggregate Exercise
Price"). The Grantee may pay the Aggregate Exercise Price: (i) in cash or cash
equivalents satisfactory to the Company, (ii) subject to such limitations,
holding periods, and other restrictions as the Committee may establish, by
tendering shares of Common Stock having an aggregate Fair Market Value on the
Exercise Date equal to the Aggregate Exercise Price, (iii) by any combination of
the foregoing, and (iv) by any other method of payment as is permitted by
applicable law and approved by the Committee. As soon as practicable after
receipt of a written exercise notice and receipt of the Aggregate Exercise
Price, the Company shall deliver the Exercise Shares to the Grantee in
book-position or certificate form. The Company may require the Grantee to
furnish or execute such other documents as the Company shall reasonably deem
necessary (i) to evidence such exercise and (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities
laws, or any other law.
7.    Recapitalization; Change in Control. In the event of a recapitalization
subject to Section 4.4 of the Plan or a Change in Control of the Company, the
Grantee’s rights with respect to any Options granted pursuant to this Agreement
shall be governed by the terms and conditions of the Plan.
8.    No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to any Shares covered by the
Options until the exercise of the Options and the issuance of the Exercise
Shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of the Exercise Shares.
9.    Miscellaneous.
a.    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the others:
i.    if to the Company, to:
Cabela's Incorporated
One Cabela Drive
Sidney, NE 69160
Attention: Legal Department


ii.    if to the Grantee, to the Grantee at the address then appearing in the
personnel records of the Company for the Grantee. All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof,
provided that the party giving such notice or communication shall have attempted
to telephone the party or parties to which notice is being given during regular
business hours on or before the day such notice or communication is being sent,
to advise such party or parties that such notice is being sent.

5



--------------------------------------------------------------------------------



b.    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy, or
claim under or in respect of any agreement or any provision contained herein.
c.    Waiver; Amendment.
i.    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement, and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties,
covenants, or agreements contained herein. The waiver by any party hereto or
beneficiary hereof of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any preceding or succeeding breach and no
failure by a party or beneficiary to exercise any right or privilege hereunder
shall be deemed a waiver of such party's or beneficiary's rights or privileges
hereunder or shall be deemed a waiver of such party's or beneficiary's rights to
exercise the same at any subsequent time or times hereunder.
ii.    Amendment. This Agreement may not be amended, modified, or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.
d.    Assignability. Neither this Agreement nor any right, remedy, obligation,
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party;
provided that the Company may assign all or any portion of its rights hereunder
to one or more persons or other entities designated by it in connection with a
Change in Control of the Company.
e.    Applicable Law. As a corporation organized under the laws of the State of
Delaware, the Company has an interest in having Delaware law applied to
contracts with its employees, as well as disputes with them. Applying Delaware
law in this fashion affords the parties predictability as to the law to be
applied, as well as uniformity across the Company’s workforce. Consequently,
this Agreement shall be considered executed and performable in Delaware and
shall be governed by the laws of the State of Delaware, without regard for the
conflicts of laws rules of Delaware or any other state.
f.    Consent to Electronic Delivery. By executing this Agreement, Grantee
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, the
Options, and the Shares subject to the Options via the Company’s website or
other electronic delivery.

6



--------------------------------------------------------------------------------



g.    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not be affected thereby. Grantee and
the Company agree that the covenants contained in this Agreement are reasonable
covenants under the circumstances, and further agree that if, in the opinion of
any court of competent jurisdiction, such covenants are not reasonable in any
respect, such court shall have the right, power, and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.
h.    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
i.    No Guarantee of Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
Grantee's employment at any time, nor to confer upon the Grantee any right to
continue in the employ of the Company or any Subsidiary.
j.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
k.    Gender and Number. Except when otherwise indicated by the context, words
in the masculine gender used herein shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date.
CABELA'S INCORPORATED
 
 
 
 
 
 
By:
 
Its:
 
 
 
 
 
 
 
 
 
 
 
, Grantee




7

